Citation Nr: 1008637	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  97-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA), 
pursuant to 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to March 
1975.  He died in March 1996.  The appellant is the Veteran's 
widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in which the RO denied 
service connection for the cause of the Veteran's death and 
found that eligibility to DEA was not established.  

In April 1998, the appellant testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

In December 1999 the Board denied entitlement to service 
connection for the cause of the Veteran's death, entitlement 
to compensation under 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death, and entitlement to DEA.  In a February 2001 
Joint Motion for Partial Remand, the Secretary of Veterans 
Affairs (VA) and the appellant, through her representative, 
moved that the portion of the December 1999 Board decision 
which denied service connection for the cause of the 
Veteran's death and entitlement to DEA be vacated and 
remanded.  The appellant moved to dismiss her claim for 
compensation under 38 U.S.C.A. § 1151.  The Court granted the 
motion by Order in March 2001.

In August 2002, the Board denied entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DEA.  In January 2003, the Secretary of VA 
moved that the August 2002 decision be vacated and remanded.  
The Court granted this motion in January 2003.  In January 
2005, the Board remanded the claims on appeal for further 
development.  

In June 2009, subsequent to issuance of the most recent 
supplemental statement of the case, the appellant submitted 
copies of medical records which were previously associated 
with the claims file and considered by the RO.  Thus, while 
the appellant has not waived RO consideration of the evidence 
submitted since the most recent SSOC, as this medical 
evidence was previously associated with the claims file, a 
waiver of RO consideration is unnecessary.  See 38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action 
on the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

The veteran's death certificate reports that he died at home 
in March 1996.  The immediate cause of death is listed as 
respiratory arrest, due to or as a consequence of aspiration 
of gastric contents, due to or as a consequence of gastric 
outlet obstruction, due to or as a consequence of 
adenocarcinoma of the esophagus.  No autopsy was performed.   
The appellant contends that the Veteran died of esophageal 
cancer which was caused by his exposure to Agent Orange 
during service in Vietnam.  

While the RO has addressed the claim for service connection 
for the cause of the Veteran's death, to include as due to 
herbicide exposure, the Board notes that the Veteran's 
service treatment records reflect that he was exposed to 210 
mr of gamma radiation at Eniwetok Proving Grounds in April 
and May 1958.  The Board finds that review of the record, 
thus, raises a claim for service connection for the cause of 
the Veteran's death, to include as due to exposure to 
ionizing radiation. 

The Board points out that service connection for disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F. 3rd 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), to include cancer of the esophagus, a rebuttable 
presumption of service connection arises.  See 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.  Esophageal cancer is among these listed diseases 
(see 38 C.F.R. § 3.311(b)(2)(viii)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  

The Board notes that the three alternative methods for 
establishing service connection all share a common threshold: 
that the claimant has, in fact, been shown to have been 
exposed to ionizing radiation.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.

"Radiation-risk activity" includes on-site participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  "Onsite 
participation" includes service as a member of the garrison 
or maintenance forces on Eniwetok during the periods of 
nuclear testing.  38 C.F.R. § 3.309(d)(3)(iv)(C).   

Despite the evidence of record, including the record of the 
Veteran's exposure to radiation during service, verification 
that he served at Eniwetok Proving Ground, and the diagnoses 
of esophageal cancer, the claim for service connection for 
the cause of the Veteran's death, as due to exposure to 
ionizing radiation, has not been adjudicated.  To avoid any 
prejudice to the appellant, a remand for RO consideration of 
the claim for service connection under this alternate theory 
of entitlement, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In considering 
this theory of entitlement, the AMC/RO should undertake all 
necessary development, to include as outlined in 38 C.F.R. 
§ 3.311.  

In addition, the Board points out that, during the pendency 
of this appeal, the Court found that the VCAA notice 
requirements applied to all elements of a claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant has not been provided specific notice regarding 
VA's assignment of disability ratings and effective dates, 
consistent with Dingess/Hartman.  On remand, the AMC/RO 
should provide her with corrective notice.  

Further, the record reflects that the Veteran filed a claim 
for Social Security disability for cancer of the esophagus in 
January 1996, less than two months prior to his death in 
March 1996.  In a May 2005 statement, the appellant reported 
that Social Security disability was awarded posthumously.  
The Social Security Administration (SSA) decision is not of 
record.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  As the Veteran's SSA records have not previously 
been associated with the claims file and may be pertinent to 
the claim for service connection for the cause of the 
Veteran's death, these records should be requested.

Also, in a statement dated in May 2005, the appellant 
requested that VA obtain VA treatment records from 1975 to 
1980 from the Asheville VA Medical Center (VAMC).  The VA 
treatment records currently associated with the claims file 
are dated from April 1995 to March 1996.  As any records of 
VA treatment at the Asheville VAMC, dated from 1975 to 1980 
are potentially pertinent to the appeal and within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In regard to the claim for DEA, for the purposes of 
survivors' and dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a Veteran will have basic eligibility 
if certain conditions are met, including that the Veteran was 
discharged from service under conditions other than 
dishonorable, or died in service, and, a permanent and total 
service-connected disability was in existence at the date of 
the Veteran's death, or that the Veteran died as a result of 
a service-connected disability.  38 U.S.C.A. § 3500, 
3501(a)(1), 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  The Board 
finds the pending claim for DEA, pursuant to 38 U.S.C.A., 
Chapter 35, is inextricably intertwined with the claim for 
service connection for the cause of the Veteran's death; 
therefore, it must be remanded for additional development.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

2.  The AMC/RO should contact the 
appellant and obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the Veteran 
for cancer of the esophagus.  Of 
particular interest are records from the 
Asheville VAMC, dated from 1975 to 1980.  
After the appellant has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
such records, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should obtain from the SSA 
a copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claims on appeal, as 
well as copies of all medical records 
underlying those determinations.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include any necessary development of the 
claim for service connection for the 
cause of the Veteran's death as due to 
exposure to ionizing radiation, pursuant 
to 38 C.F.R. § 3.311), the AMC/RO should 
readjudicate the claims on appeal.  In 
adjudicating the claim for service 
connection for the cause of the Veteran's 
death, the AMC/RO should address all 
relevant theories of entitlement, to 
specifically include entitlement to 
service connection for the cause of the 
Veteran's death as due to exposure to 
ionizing radiation.  If the claims on 
appeal are not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


